Citation Nr: 0026853	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-14 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, including whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from July 1974 to June 1975.

This appeal arose from a decision of June 1998 by the 
Committee on Waivers and Compromises (Committee) located in 
the Manchester, New Hampshire, Regional Office (RO).  

The Board of Veterans' Appeals (Board) previously remanded 
the veteran's case in April 2000.  In that remand it was 
noted that the overpayment in question had been created by a 
retroactive reduction in March 1998 of the veteran's 
disability compensation benefits as a result of his September 
1996 divorce.  The veteran's representative had contended 
that the Department of Veterans Affairs (VA) was notified of 
the divorce the month after it occurred but failed to take 
any action at that time and that the notice may have been 
placed in the veteran's fiduciary records.

As requested by the Board, the RO associated copies of the 
veteran's fiduciary records with the veteran's claims file 
and thereafter made a determination, finding that the 
overpayment was not the result of sole VA error.  The RO 
thereafter was unsuccessful in an attempt to secure a new 
financial status report from the veteran, and the Committee 
again found that the veteran was not entitled to a waiver of 
recovery of the overpayment.

A June 2000 newspaper article which has been associated with 
the veteran's claims file reflects that the veteran had 
previously filed for bankruptcy.  The record does not 
disclose the status of the veteran's bankruptcy proceedings, 
including the list of creditors or whether an order was 
entered granting the veteran a discharge under the bankruptcy 
code. 

The Board notes that if an individual has an existing 
accounts receivable when a bankruptcy notice is received, 
collection action on the debt must cease.  The notice of 
bankruptcy and a statement of the debt must be sent to the 
Regional Counsel immediately for further action unless the 
debt was previously referred to the Department of Justice for 
enforced collection.  The report to the Regional Counsel will 
include a complete statement of the basis for the debt and 
any other pertinent information such as pendency of a claim 
for waiver.  VA Manual MP-4, Part VIII, 5.01(September 22, 
1992).  If the Regional Counsel determines that collection 
action on the debt will be pursued, the Regional Counsel will 
notify the Fiscal activity of the action(s) to take on the 
debt.  If the Regional Counsel determines that a debt has 
been discharged in bankruptcy, the Regional Counsel will 
advise the Fiscal activity if benefits earned prior to the 
date the bankruptcy petition was filed may be offset and that 
the remaining balance of the debt should be written off.  VA 
Manual MP-4, Part VIII, 5.02.

In view of the foregoing matter, the case is REMANDED to the 
regional office for the following action:  

1.  The appropriate United States 
Bankruptcy Court should be contacted and 
asked to provide any listing(s) of 
creditors filed in the veteran's recent 
bankruptcy proceedings and evidence of 
notice of the proceedings to the VA, if 
any.  All such records obtained should be 
included with the claims file.

2.  The veteran's case should then be 
referred to the Regional Counsel for 
review and a determination whether 
collection action on the debt will be 
pursued or whether the debt has been 
discharged in bankruptcy.  If the debt 
cannot be discharged due to the 
bankruptcy, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

Thereafter, subject to current appellate procedure, the 
appeal should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to secure clarifying data and ensure due process.  
No action is required by the veteran unless he receives 
further notice.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


